Clakk, J.:
The defendants except because three of their prayers for instruction were not given. We think the charge given, while in many respects substantially the same, is more accurate and correct. State v. Rankin, 3 S. C., 438. If the dam and pond, without the contribution to the pond from sources over which defendants had no control, and for which they are not responsible, would not be a nuisance, the defendants were not guilty. If, however, the dam and pond per se *867created a nuisance, the fact that such nuisance was made still greater by acts which defendants could not control would not entitle them to an acquittal. The jury were properly directed that, unless the dam and pond were the direct and proximate cause, i. e., the causa causans of the nuisance, the defendant should be acquitted. The language of the Judge is to be read with reference to the evidence and the points disputed on the trial, and, of course, construed with the context. State v. Tilley, 3 Ired., 424. Upon examination of the entire charge, it is a fair and clear statement of the law arising upon the evidence, and we do not see that the jury were misled in any way to the prejudice of the defendants.
Nor was it error to refuse to exclude evidence tending to show the existence of a nuisance prior to the date laid in the bill. The date is not of the essence of the offence in this case, and the State was entitled to show the existence of the nuisance at any time within Iwo years before the beginning of these proceedings.
In fact, however, the bill charges that the acts complained of “ became, were and still are,” a nuisance to the public, importing a prior and a continuing offence. The same words also dispose of the motion iri arrest of judgment, which wfas made upon the ground that no continuando is charged. It was sufficiently set out, and it was no error to allow proof of it. The bill is a copy of approved precedents. Wharton’s Criminal Forms and Precedents, 701.
While long possession may confer a right to land flowed, and all the proprietary incidents which follow the title to property, it cannot be set up as a bar to the abatement of a nuisance on behalf of the public. A right to violate the law is not to be presumed from any lapse of time, however great. Chitty’s Crim. Law, 160; 16 Am. Reports, 737. Indeed, an acquiescence for seventy years has been held no bar to criminal proceedings against a nuisance.
Affirmed.